Citation Nr: 0918150	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an effective date prior to February 19, 
1997 for the grant of service connection for major depressive 
disorder, as secondary to the service-connected left knee 
disability.  

2.  Entitlement to an effective date prior to February 19, 
1997, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to February 
1974.  He also had subsequent service, including periods of 
active duty for training, in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the RO that 
granted service connection for major depressive disorder, 
secondary to the service-connected left knee disability, 
effective on February 19, 1997; and assigned a total 
disability rating based on individual unemployability due to 
service-connected disability, effective on February 19, 1997.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a 
psychiatric disability was received on February 19, 1997.  

2.  The Veteran's claim for a total disability rating based 
on individual unemployability was received on September 13, 
1993.  

3.  The Veteran's service-connected disabilities alone 
rendered him unemployable as of February 19, 1997.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 19, 
1997 for the grant of service connection for major depressive 
disorder, secondary to the service-connected left knee 
disability, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400 
(2008).  

2.  The criteria for an effective date prior to February 19, 
1997, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400, 
4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Initially, it is observed that as service connection, an 
initial rating, and effective dates have been assigned in the 
June 2006 rating decision that has been appealed, the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Moreover, the Veteran and his attorney were advised in March 
2006 and March 2007 letters of how disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has been provided the opportunity to present 
pertinent evidence and argument in support of his appeal and 
his attorney has done so.  The Veteran and his attorney have 
not indicated the existence of any other evidence not already 
contained in the claims file that might be relevant to his 
appeal.  Thus, the Board finds that all relevant data has 
been obtained for determining the merits of the Veteran's 
appeal and no reasonable possibility exists that any further 
notice or assistance would aid him in substantiating his 
appeal.  See 38 U.S.C.A. § 5103A West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2008).  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  The Board has an obligation to provide adequate 
reasons and bases supporting this decision.  

Thus, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Earlier Effective Date

According to the governing legal and regulatory authorities, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2008) (emphasis added).  

The effective date rules for an increased compensation claim 
apply for a total disability rating based on individual 
unemployability claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000).  In order to warrant an effective date earlier the 
date of claim for the grant of a total disability rating 
based on individual unemployability, there would have to be 
evidence that 1) a factually ascertainable increase occurred 
in the service-connected disability within the year prior to 
the receipt of the veteran's claim for a total rating, which 
rendered the veteran unemployable; or 2) an informal claim 
that predates a formal claim.  See 38 C.F.R. § 3.400(o)(2) 
(2008).  

"When determining the effective date of an award of 
compensation benefits, the BVA is required to review all the 
communications in the file, after the last final disallowance 
of the claim, which could be interpreted to be a formal or 
informal claim for benefits."  See, e.g., Servello, 3 Vet. 
App. 196, 198-99 (1992) ("§ 3.157(b) . . . provides that the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen, with respect to disabilities 
for which service connection has been granted."); Lalonde v. 
West, 12 Vet. App. 377, 380-381 (1999).  Any communication or 
action that demonstrates an intent to apply for an identified 
benefit may be considered an informal claim.  See 38 C.F.R. 
§ 3.155(a) (2008).  The Court has held, however, that the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).  

VA records will be accepted as an informal claim for benefits 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) (2008) (emphasis 
added).  The term "pending claim" means an application, 
formal or informal, which has not been finally adjudicated.  
38 C.F.R. § 3.160(c) (2008).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Total ratings based 
on individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  If there is only one such disability, it 
must be rated at least 60 percent disabling to qualify a 
total rating based on individual unemployability benefits; if 
there are two or more such disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2008).  The 
Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v 
Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b) (2008).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).  


Major Depressive Disorder

The Veteran filed a claim of service connection for a nervous 
disorder that was received by the RO on February 19, 1997.  
He was afforded a VA examination in September/November 2004; 
and the examiner essentially concluded that the service-
connected left knee disability aggravated his major 
depressive disorder.  

Based on those findings, the RO found that the Veteran met 
the criteria of service connection for major depressive 
disorder, as secondary to the service-connected left knee 
disability, and found that the award should be effective from 
the date of the veteran's claim, February 19, 1997, in 
accordance with 38 C.F.R. § 3.400.  Under the facts presented 
here, the Board finds that that is the earliest effective 
date that may be assigned.  

The Board finds that there is no earlier communication in the 
file indicating an intent to file a claim of service 
connection for a psychiatric disorder that might be construed 
as an informal claim, such that an earlier effective date may 
be assigned on that basis.  See 38 C.F.R. § 3.155.  

Moreover, although the Veteran mentioned a psychiatric 
disability in earlier statements, those statements were 
rendered in conjunction with a claim for permanent and total 
rating for pension purposes; he did not implicitly raise the 
matter of entitlement to service connection for a psychiatric 
disability on either a direct or secondary basis.  

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the Court observed that 
while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant.  The Court has further held 
that VA is not held to a standard of prognostication when 
determining what issues are presented.  See Talbert v. Brown, 
7 Vet. App. 352, 356 (1995).  The Veteran was clearly filing 
a claim for nonservice-connected pension at the time of the 
earlier documents, and not for service connection for a 
psychiatric disability.  

The Veteran's attorney asserts that a VA mental examination 
dated on June 30, 1995 showed that the Veteran was diagnosed 
with major depressive disorder, should be construed as an 
informal claim for service connection for a psychiatric 
disability; and he cites to 38 C.F.R. § 3.157(b) to support 
his argument.  

Additionally, he argues that the Veteran is entitled to an 
effective date of one year prior to the date of this 
examination, i.e., June 30, 1994, for the grant of service 
connection for major depressive disorder pursuant to 
38 C.F.R. § 3.400(o)(2) (2008).  

The June 1995 VA examination report does not fall within the 
parameters of 38 C.F.R. § 3.157(b), and it cannot be accepted 
as an informal claim of service connection for a psychiatric 
disability because the Veteran did not have a prior claim of 
service connection that was denied based on a finding that 
the disability was not compensable in degree.  

The regulation, 38 C.F.R. § 3.157, only pertains to claims 
for an increased rating and claims to reopen; it does not 
apply to original claims.  Moreover, the Court has held that 
the mere presence of a disability does not establish intent 
on the part of the veteran to seek service connection for 
that condition.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Although an additional award of service connection (including 
on a secondary basis) may result in increased benefits, it is 
not regarded as a claim for increased compensation for the 
purposes of assigning effective dates as the Veteran's 
attorney has suggested.  

The claim of secondary service connection is deemed an 
original claim.  Hence, the Board finds that 38 C.F.R. 
§ 3.157(b) and 38 C.F.R. § 3.400(o)(2) are not applicable to 
the facts presented herein, and they may not used as a basis 
for the award of an earlier effective date for the grant of 
service connection for major depressive disorder on a 
secondary basis.  

The effective date for the grant of secondary service 
connection is governed by the general provisions of 38 C.F.R. 
§ 3.400 and the effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later.  
Here the later date is the date of claim, i.e., 
February 19, 1997, and that is the effective date that has 
been assigned.  


Total Disability Rating Based on Individual Unemployability

The evidence in the file reveals that that the veteran first 
filed a claim for a total disability rating based on 
individual unemployability in December 1989.  The claim was 
denied in a January 1990 rating decision based on a finding 
that the schedular criteria for such rating were not met 
because the Veteran's only service-connected disability was 
rated 10 percent disabling, and the case did not warrant 
consideration on an extraschedular basis since it was shown 
that nonservice-connected disabilities (including a back 
disability and diabetes mellitus) contributed to his 
unemployability.  The Veteran did not appeal this decision 
and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2008).  

The Veteran filed a claim for nonservice-connected pension 
that was received by the RO on November 15, 1991.  This 
benefit was granted in a November 1995 rating decision.  The 
evidence used in making the decision included a Social 
Security Administration decision dated in February 1993 that 
found the Veteran to be totally disabled due to arthritis of 
the left knee and lumbar spine, intervertebral disc syndrome 
and an anxiety disorder.  

Also of record were numerous statements from the Veteran's 
private physician, Pope M. Lee, M.D., reporting that the 
Veteran was totally disabled due to knee and back 
disabilities.  

The Veteran filed a specific claim for a total disability 
rating based on individual unemployability due to service-
connected disability that was received by the RO on 
September 14, 1993.  

However, at the time of his application, his only service-
connected disability was synovitis of the left knee, which 
was rated 10 percent disabling.  Consequently, he did not 
meet the schedular criteria for a total compensation rating 
based on individual unemployability.  See 38 C.F.R. § 
4.16(a).  

Moreover, the evidence of record showed that the Veteran's 
unemployability was caused by numerous disabilities, most of 
which were not service-connected, it may be concluded that 
referral for an extraschedular rating was not warranted.  
Again, the Board points to the Social Security 
Administration's disability determination that cited to 
arthritis of the left knee and lumbar spine, intervertebral 
disc syndrome, and an anxiety disorder, which rendered the 
Veteran unemployable.  

All of Dr. Lee's statements note that the Veteran was 
disabled by left knee and back disabilities.  Interestingly, 
in one note dated in June 1992, Dr. Lee stated that the 
Veteran was nevertheless capable of sedentary employment and 
that with re-education he would be able to return to gainful 
employment.  Consequently, the record does not paint a 
picture in which the Veteran's service-connected left knee 
disability was the sole reason he was unemployable - and it 
is this disability alone that must be considered when making 
a determination regarding an individual unemployability 
rating.  See Blackburn v. Brown, 4 Vet. App. 395, 398 (1993). 
(a determination concerning unemployability must be made on 
the basis of service-connected disabilities alone; 
nonservice-connected disabilities will be disregarded).  

Moreover, while there is evidence that the Veteran's major 
depressive disorder contributed to his inability to engage in 
gainful employment, particularly the kind which involved 
having to deal with coworkers, the public, and supervisors; 
it must be remembered that the depressive disorder was not a 
service-connected disability in September 1993 when the total 
disability rating based on individual unemployability claim 
was received, and therefore it cannot be factored into the 
veteran's employability prior to the date it became service-
connected (i.e., February 19, 1997).  See 38 C.F.R. § 
4.16(a); Blackburn, supra.  

The Veteran's attorney has asserted that an effective date of 
August 7, 1991 should be granted for the grant of a total 
disability rating based on individual unemployability.  
Specifically, he argues that an August 7, 1992 statement from 
Pope M. Lee, M.D., which stated that, "This is to certify 
that the [Veteran] is a patient of mine with a severe knee 
and back disability.  I consider him 100% and probably 
permanently disabled from work." should be accepted as an 
informal claim for a total compensation rating based on 
unemployability.  He also cites to a June 30, 1992 statement 
signed by Dr. Lee.  Again, he points to 38 C.F.R. § 3.157(b) 
and 38 C.F.R. § 3.400(o)(2) in support of his position.  

First, the statements by Dr. Lee were clearly submitted in 
conjunction with his claim for nonservice-connected pension 
which was pending at the time, and the records themselves 
denote both service-connected and nonservice-connected 
disabilities contributing to the unemployability.  The 
records do not discuss entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities alone, and were not attached to an 
application for that benefit.  (The Board again notes that 
the June 30, 1992 statement from Dr. Lee remarked that the 
Veteran was actually capable of sedentary employment and that 
with re-education he would be able to return to gainful 
employment - which would actually bring into doubt the 
Veteran's unemployability status).  

Accordingly, the Board finds that there was no procedural 
error in failing to construe these documents as informal 
claims for a total rating based on individual unemployability 
due to service-connected disabilities.  VA is not held to a 
standard of prognostication when determining what issues are 
presented.  See Talbert, supra.  

The Veteran has a duty to specify the benefit that he seeks - 
and in fact, he included these statements in his claim for a 
permanent and total rating for pension purposes.  Moreover, 
Hence, the Board finds that these documents were 
appropriately not construed as a claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities.  

Second, § 3.157(b) provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits with respect to 
disabilities for which service connection has been granted.  
See Servello, supra.  The Veteran had not established service 
connection for a back disability or a psychiatric disability.  
Since those disabilities are clearly discussed in the records 
pertaining to the Veteran's claim for a permanent and total 
rating for pension purposes, they fall outside the scope of 
38 C.F.R. § 3.157(b).  

Second, although the Board finds that although a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities was, in fact, received 
prior to February 19, 1997, this is the date that entitlement 
to that benefit actually arose because he met the schedular 
criteria for that benefits as of that date.  

Hence, in accordance with 38 C.F.R. § 3.400, the later date 
prevails.  Moreover, under the facts presented here 38 C.F.R. 
§ 3.400(o)(2) may not be applied because it was not factually 
ascertainable that an increase in disability had occurred one 
year prior to this date because the Veteran had not yet 
established service connection for his major depressive 
disorder.  Hence, the Board concludes that the Veteran is not 
entitled to an effective date for prior to February 19, 1997, 
for the grant of a total disability rating based on 
individual unemployability.  

Finally, with regard to the Veteran's attorney's assertions 
that the Veteran's left knee disability alone rendered him 
unemployable during an earlier time period such that an 
earlier effective date should be granted, the Board finds 
that the evidence of record does not support such a finding.  

Again, all the medical records discussing the Veteran's 
employability status discuss both service-connected and 
nonservice-connected disabilities.  With regard to receiving 
a VA total disability rating based on individual 
unemployability only service-connected disabilities will be 
considered.  

Additionally, there was nothing in the record to suggest that 
the Veteran's left knee disability resulted in industrial 
impairment that would be in excess of that contemplated by 
the evaluations assigned for the disability, or that he 
required frequent hospitalization for his left knee 
disability.  

Without evidence of such, it was not incumbent on VA to refer 
the case for extraschedular consideration.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  The Board also finds that there is no duty 
to secure a retrospective medical opinion on the matter as 
the Veteran's attorney suggests.  The medical evidence of 
record is sufficient upon which to render a decision.  

In conclusion, the Board finds that February 19, 1997 is the 
appropriate effective date for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disabilities, and is the earliest effective 
date that may be assigned.  




ORDER

An effective date prior to February 19, 1997 for the grant of 
service connection for major depressive disorder, secondary 
to the service-connected left knee disability, is denied.  

An effective date prior to February 19, 1997, for the grant 
of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  





 Department of Veterans Affairs


